       Case: 1:20-cv-03178 Document #: 58 Filed: 09/08/20 Page 1 of 2 PageID #:778




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  ROBERT ANDREW FFRENCH,

           Plaintiff,                                    Civil Action No.: 1:20-cv-03178

  v.                                                     Judge Matthew F. Kennelly

  THE PARTNERSHIPS AND UNINCORPORATED                    Magistrate Judge Jeffrey Cummings
  ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

           Defendants.

                                    NOTICE OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                             DEFENDANT
                  7                   Shenzhen Royal Silicone Product Co., Ltd.


DATED: September 7, 2020                              Respectfully submitted,

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt (Bar No. 6207971)
                                                      Keith Vogt, Ltd.
                                                      111 West Jackson Boulevard, Suite 1700
                                                      Chicago, Illinois 60604
                                                      Telephone: 312-675-6079
                                                      E-mail: keith@vogtip.com

                                                      ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03178 Document #: 58 Filed: 09/08/20 Page 2 of 2 PageID #:779




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 7, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
